DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims to the “fuel nozzle assembly” are unclear whether the assembly refers to the individual [top or bottom] fuel nozzle assemblies 120, e.g. in Figs. 2, 3, or to the overall “fuel nozzle assembly” which requires both the top and bottom fuel nozzle assemblies 120.  Note one of the individual fuel nozzle assemblies by itself would not be able to adjust the nozzle throat area because a throat area requires an opposing surface to contain the flow.  Moreover, applicant’s claims to e.g. a convergent – divergent nozzle (clm. 4) and a “centerbody... the fuel nozzle assembly is extended from the centerbody into a gas 
Claim 12, last line, “an inlet section” is indefinite as to whether “an inlet section” in claim 8, from which claim 12 indirectly depends, is being the same as earlier referenced or a different structure.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrison et al (3,240,010) in view of Hope (3,659,422) and Johnson et al (2,966,028) and optionally in view of Zhou et al “Progress of continuously rotating detonation engines”.  .  Morrison et al teach A ramjet engine [not illustrated, taught in col. 6, lines 60+], the engine comprising: a longitudinal wall [outermost wall] extended along a lengthwise direction, wherein the longitudinal wall defines an inlet section, a combustion section [includes 17], and an exhaust section [downstreammost portion of 44]; a fuel nozzle assembly 18, 44 extended from the longitudinal wall, wherein the fuel nozzle assembly defines a nozzle throat area of a rotating detonation combustion system 17, the fuel nozzle assembly comprising: a first wall 18 converging radially inward toward the nozzle throat area; a second wall 44 diverging radially outward from the nozzle throat area; and a fuel injection port 21 positioned at the nozzle throat area in a wall [corner containing 21 circa junction of 18, 44] connecting the first wall 18 to the second wall 44,;  the engine further comprising: an actuator assembly [for 12] coupled to the fuel nozzle assembly, wherein the actuator assembly is configured to extend and retract the fuel nozzle assembly to adjust the nozzle throat area [72, 76;  see arrows 14 which actuate the assembly to vary the throat area, circa 18]; the engine further comprising: a centerbody 12 defined radially inward of the longitudinal wall, wherein the fuel nozzle assembly is extended from the centerbody into a gas flowpath defined by the longitudinal wall; wherein the fuel nozzle assembly [overall assembly which includes 12 and 18, 44] comprises a convergent-divergent nozzle;   area in a wall [corner containing 21 circa junction of 18, 44] connecting the first wall 18 to the second wall 44,  the system further comprising: an actuator assembly [for moving 12] coupled to the fuel nozzle assembly, wherein the actuator assembly is configured to extend and retract the fuel nozzle assembly to adjust the nozzle throat area [see arrows 14 which actuate the assembly to vary the throat area, circa 18]  wherein the fuel nozzle assembly comprises a convergent-divergent nozzle;  (10) the operations further comprising: extending or retracting the fuel nozzle assembly into a gas flowpath to modulate the nozzle throat area 72, 76, see col, 2, lines 67+ and note moving the plug 12 varies the throat area circa 18 and the diametrically opposed portion of 46]; wherein extending or retracting the fuel nozzle assembly is based at least on a Mach number of inlet air flow [inherent, see col, 2, lines 67+ Mach number is different during startup and normal operation]; wherein extending or retracting the fuel nozzle assembly to modulate the nozzle throat area is based at least on maintaining a substantially constant dynamic pressure at the inlet .
Morrison teaches various aspects of the claimed invention including wherein the fuel nozzle assembly is moveable along a axial direction to adjust the nozzle throat area 
based at least on a difference in pressure of a flow of fluid at an inlet of the inlet section and a pressure of the flow of fluid at the fuel nozzle assembly [inherent, note that the pressure is varied from ambient upstream at the inlet and to the pressures at the nozzle assembly, see Fig. 6], wherein the fuel nozzle assembly is moveable along a radial direction to adjust the nozzle throat area based at least on a difference in pressure of a flow of fluid upstream and downstream of the fuel nozzle assembly [inherent, note that the pressure is upstream and downstream the fuel nozzle assembly, see e.g. Fig. 6].  Morrison et al do not teach the fuel nozzle assembly the fuel nozzle assembly is moveable along a radial direction but rather in the axial direction nor a controller configured to  to change a geometry of shockwaves from an inlet section downstream to the fuel nozzle assembly;   wherein modulating the nozzle throat area to change a geometry of shockwaves includes changing an angled train of oblique shockwaves to a substantially normal shockwave at the fuel nozzle assembly.  Hope teaches wherein the nozzle assembly 61, 62 is moveable along a radial direction to adjust the nozzle throat area based at least on a difference in pressure of a flow of fluid at an inlet of the inlet section and a pressure of the flow of fluid at the fuel nozzle assembly and wherein the fuel nozzle assembly 61, 62 is moveable along a radial direction to adjust the nozzle throat area based at least on a difference in pressure of a flow of fluid upstream and downstream of the fuel nozzle assembly.  Hope is applied as a teaching reference that teaches the radial variation of the nozzle throat area [Fig. 6; solid lines vs dashed lines in Fig. 6] is equivalent to using a plug 28 that is moveable in the axial direction for the throat area variation [Fig. 5, solid lines vs dashed lines].  Johnson et al teaches A ramjet engine [see particularly Figs. 3 & 1], the engine comprising: a longitudinal wall 5 extended along a lengthwise direction, wherein the longitudinal wall defines an inlet section 3, a combustion section 6, and an exhaust section [nozzle downstream of 6 in Fig. 1];  a nozzle assembly 24, 25 extended from the longitudinal wall 5, the nozzle assembly comprising: a first wall converging radially inward toward the nozzle throat area; a second wall diverging radially outward from the nozzle throat area; wherein the nozzle assembly defines a nozzle throat area 9 of a combustion system 6, and wherein the nozzle assembly is moveable along a radial direction to adjust the nozzle throat area 9 based at 
    PNG
    media_image1.png
    283
    485
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art to employ the fuel nozzle assembly of Morrison, as modified by Lin, circa the throat as the typical configuration for ramjets with rotating detonation, as shown by Zhou. 
  
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morrison et al (3,240,010) in view of Hope (3,659,422) and Johnson et al (2,966,028), as applied above, and further in view of Lu et al "Rotating Detonation Wave Propulsion: Experimental Challenges, Modeling, and Engine Concepts" in view of Bykovskii et al “Continuous Spin Detonations.”  As to wherein extending or retracting the fuel nozzle assembly is based on a minimum number of cells required to sustain a desired rotating detonation downstream of the fuel nozzle assembly – which was regarded as inherent, it is also noted that both Lu et al and Bykovskii eta l teach controlling the detonation cell size, with Lu et al particularly teaching the need to exceed a minimum number of cells required to sustain a desired rotating detonation is, by definition, a requirement for sustained rotating detonation [see e.g. page 1128, right col or Fig. 9.]  It would have been obvious to one of ordinary skill in the art to operate extending or retracting the fuel nozzle assembly based on a minimum number of cells required to sustain a desired rotating detonation downstream of the fuel nozzle assembly, as an inherent requirement for maintaining rotating detonation.
Claims 1-11, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al "Rotating Detonation Wave Propulsion: Experimental Challenges, Modeling, and Engine Concepts" in view of Bykovskii et al “Continuous Spin Detonations” and Lin et al “Experimental study on propagation mode of H2/Air continuously rotating detonation wave” and Johnson et al (2,966,028) and optionally in view of Zhou et al “Progress of continuously rotating detonation engines”.  Lu et al teaches [see annotations of Fig. 13] An engine; a fuel nozzle assembly extended from the longitudinal wall (clm. 1) OR a fuel nd full paragraph to page 1133, 1st paragraph] to adjust the nozzle throat area.  Lu et specifically refers to the work of Bykovskii et al, Fig. 13.  

    PNG
    media_image2.png
    380
    773
    media_image2.png
    Greyscale

Bykovskii et al teaches [see page 1212 left column] wherein the fuel nozzle assembly [Fig. 1b] defines a nozzle throat area of a rotating detonation combustion system, and wherein the fuel nozzle assembly is moveable along a radial direction [variable slot depth at entrance] to adjust the nozzle throat area [variable slot depth at entrance] based at least on a difference in pressure of a flow of fluid at ambient conditions, which in a ramjet is at an inlet of the inlet section, and a pressure of the flow of fluid at the fuel nozzle assembly [oxidant manifold pressure is the pressure entering the fuel nozzle assembly circa the 1 – see page 1211, right col.  It would have been obvious to one of ordinary skill in the art to employ the difference in pressure of a flow of fluid at ambient conditions, which in a ramjet is at an inlet of the inlet section, and a pressure of the flow of fluid at the fuel nozzle assembly to adjust the nozzle throat area, as doing so ensures the stability of the rotating detonation wave.  Lu et al do not teach the fuel nozzle assembly comprising: a first wall converging radially inward toward the nozzle throat area; a second wall diverging radially outward from the nozzle throat area; and a fuel injection port positioned at the nozzle throat area in a wall connecting the first wall to the second wall.  Lin et al teach a rotating detonation combustion system where the fuel nozzle assembly comprising: a first wall converging radially inward toward the nozzle throat area; a second wall diverging radially outward from the nozzle throat area; and a fuel injection port positioned at the nozzle throat area in a wall connecting the first wall to the second wall is typically done in the rotating detonation art and used for mixing the fuel and oxidizer together.  It would have been obvious to one of ordinary skill in the art to make the flat nozzle assembly in Lu et al, converging-diverging, with a fuel injection port positioned at the nozzle throat area in a wall connecting the first wall to the second wall, as taught by Lin et al, as providing good mixing for the fuel and oxidizer of a rotating detonation combustion system.  The combination of references thus teaches a 

    PNG
    media_image3.png
    398
    642
    media_image3.png
    Greyscale
 	Johnson et al teaches A ramjet engine [see particularly Figs. 3 & 1], the engine comprising: a longitudinal wall 5 extended along a lengthwise direction, wherein the longitudinal wall defines an inlet section 3, a combustion section 6, and an exhaust section [nozzle downstream of 6 in Fig. 1];  a nozzle assembly 24, 25 extended from the longitudinal wall 5, the nozzle assembly comprising: a first wall converging radially inward toward the nozzle throat area; a second wall diverging radially outward from the nozzle throat area; wherein the nozzle assembly defines a nozzle throat area 9 of a 
 	Zhou et al also cites the work of Bykovskii et al [page 17, right col., last paragraph] and is cited to illustrate the rotating detonation combustion system in a ramjet engine [Fig. 3b, see excerpt below] --  note the rotating detonation being after the throat / narrowest section of the inlet].  
 		
    PNG
    media_image1.png
    283
    485
    media_image1.png
    Greyscale

fuel nozzle, in order to provide both a convenient location for the fuel injection and also due to the desired location for the fuel nozzle / fuel injection for the rotating detonation combustion system being circa the throat of the inlet, as taught by Zhou et al.  It is further noted that Lu et al teaches fuel injection from the outer longitudinal wall of the fuel nozzle [Fig. 13] and Bykovskii et al teaches fuel injection from the inner centerbody wall of the fuel nozzle.  It would have been obvious to one of ordinary skill in the art to employ fuel injection from both the outer wall and inner centerbody wall, as equivalent locations used in the art for the fuel injection.  As to wherein extending or retracting the fuel nozzle assembly is based on a minimum number of cells required to sustain a desired rotating detonation downstream of the fuel nozzle assembly, it is noted that both Lu et al and Bykovskii et al teach controlling the detonation cell size, with Lu et al particularly teaching the need to exceed a minimum number of cells required to sustain a desired rotating detonation is, by definition, a 

 	The prior art in combination teach:
 	A ramjet engine [Johnson et al], the engine comprising: a longitudinal wall extended along a lengthwise direction, wherein the longitudinal wall defines an inlet section, a combustion section, and an exhaust section; a fuel nozzle assembly [Johnson modified by fuel injection at the nozzle, taught by Lu et al / Lin / Bykovskii et al] extended from the longitudinal wall, wherein the fuel nozzle assembly defines a nozzle    
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over either the Lu et al "Rotating Detonation Wave Propulsion: Experimental Challenges, Modeling, and Engine Concepts" combination or the Morrison et al combination, as applied to claim 10 above, and further in view of Trefny (8,484,980).  The prior art do not extending or retracting the fuel nozzle assembly to modulate the nozzle throat area is based at least on maintaining a substantially constant dynamic pressure at the inlet section.  Trefny teaches varying the nozzle assembly geometry to modulate the nozzle throat area is based at least on maintaining a substantially constant dynamic pressure [dynamic pressure fixed at 1500 psfa] at the inlet section [col. 10, lines 50-56] is a parameter used in the art to modulate the nozzle area circa the inlet in the ramjet art and allows sizing the engine for a desired range of flight Mach numbers.  It would have been obvious to one of ordinary . 
Response to Arguments
Applicant's arguments filed 2/12/2021 have been fully considered but they are not persuasive.    
Applicant’s arguments concerning the Lu combination argue the new limitations added by amendment.  These limitations have been specifically addressed by the Lin et al reference.  Lin et al teach a rotating detonation combustion system where the fuel nozzle assembly comprising: a first wall converging radially inward toward the nozzle throat area; a second wall diverging radially outward from the nozzle throat area; and a fuel injection port positioned at the nozzle throat area in a wall connecting the first wall to the second wall is typically done in the rotating detonation art and used for mixing the fuel and oxidizer together.  Applicant argues:
“As amended, the fuel nozzle assembly of claim 1 includes a nozzle throat area, a first wall, a second wall, and a fuel injection port. Thus, the fuel nozzle assembly (including all of these claimed parts) is "moveable along a radial direction." None of Lu, Bykovskii, Johnson and Zhou disclose or suggest such an arrangement. Accordingly, Lu in combination with Bykovskii, Johnson and Zhou fails to disclose or render obvious "the fuel nozzle assembly is moveable along a radial direction to adjust the nozzle throat area, as recited by claim 1 [or 5]”.     
or the bottom flat throat or both of Lu et al are replaced by a converging-diverging-throat, fuel port at throat arrangement. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

May 7, 2021
	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Also referred to as “combustor B” in Bykovskii et al.